          Case 3:20-cv-00131-ATB Document 7 Filed 08/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 IRAY MALCUM TAYLOR,                                §
      Plaintiff,                                    §
                                                    §
 v.                                                 §   No. EP-20-CV-00131-ATB
                                                    §
 ANDREW M. SAUL,                                    §
     Defendant.                                     §



                                             ORDER

       On this day, the Court considered the status of the above-styled and numbered cause. On

August 13, 2020, this Court entered an “Order to Show Cause” (“Order”) directing Plaintiff Iray

Malcum Taylor (“Taylor”) to show cause for failing to serve or provide proof of service as required

by Rule 4 of the Federal Rules of Civil Procedure. (ECF No. 2). Federal Rule of Civil Procedure

4(m) requires that a court “on motion or on its own after notice to the plaintiff—must dismiss the

action without prejudice against that defendant or order that service be made within a specified

time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate period.” Id.

       On August 15, 2020, Taylor filed his “Plaintiff’s Response to Show Cause Order”

(“Response”). (ECF No. 6). Immediately upon receipt of the Court’s Order, Taylor’s counsel

filed all summonses, which were served via certified mail. (ECF No. 3-5).

       After due consideration of Taylor’s Response, the Court is of the opinion that Taylor has

shown good cause for failing to serve or provide proof of service as required by Rule 4 of the

Federal Rules of Civil Procedure. See Thrasher v. City of Amarillo, 709 F. 3d 509, 511 (5th Cir.

2013) (“the court has discretion to extend time for service.”).
        Case 3:20-cv-00131-ATB Document 7 Filed 08/18/20 Page 2 of 2




      Accordingly, it is HEREBY ORDERED that Plaintiff’s service and proof of service shall

be regarded as TIMELY FILED.

      SIGNED and ENTERED this 18th day of August, 2020.




                                         ANNE T. BERTON
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
